ORDER
PER CURIAM.
Employer, Deaconess Hospital, appeals from a workers’ compensation award issued by the Labor and Industrial Relations Commission.
The order of the Labor and Industrial Relations Commission is supported by competent and substantial evidence on the whole record. A written opinion reciting the detailed facts and restating the principles of law would have no precedential value.
We affirm the order of the Labor and Industrial Relations Commission pursuant to Rule 84.16(b). Employer’s motion for costs and expenses is denied. Claimant’s motion for sanctions is denied.